Case 19-52620-sms        Doc 55    Filed 11/05/20 Entered 11/05/20 15:38:27            Desc Main
                                   Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                              )      Case No. 19-52620-SMS
                                                    )
MARLA CAROLYN GREEN,                                )
                                                    )      Chapter 7
                                                    )
             Debtor                                 )

               TRUSTEE’S NOTICE OF DEPOSIT OF UNCLAIMED FUNDS

         COMES NOW Jason L. Pettie, Chapter 7 Trustee, and files this Notice that Trustee is

remitting to the Registry of the Clerk of the United States Bankruptcy Court on behalf of Georgia

Spine & Orthopaedics of Atlanta, LLC in the amount of $69,705.55 for Proof of Claim No. 8.

These funds are being remitted to the registry because the creditor has not claimed these funds.



                                             Respectfully submitted


                                              /s/
                                             Jason L. Pettie, Trustee
                                             Georgia Bar # 574783
                                             P.O. Box 17936
                                             Atlanta, Georgia 30316
                                             (404) 638-5984




                                                1
Case 19-52620-sms       Doc 55    Filed 11/05/20 Entered 11/05/20 15:38:27           Desc Main
                                  Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have, on this date, served a copy of

Trustee’s Notice Of Deposit Of Unclaimed Funds on those parties listed below by mailing a

copy thereof, via first class U.S. Mail in a properly addressed envelope with sufficient postage

affixed.


                                            /s/
                                            Jason L. Pettie, Trustee
                                            Georgia Bar No. 574783

Georgia Spine & Orthopaedics of Atlanta, LLC
101 Marietta St NW
Suite 3600
Atlanta, GA 30303

Erik T. Bendiks, MD
11650 Alpharetta Hwy Ste 100
Roswell, GA 30076

Marla Carolyn Green
3301 Hancock Pt
Mcdonough, GA 30252

Willie J. Huntley III
Holston Huntley LLC
PO Box 78908
Atlanta, GA 30357-2908

Clerk, U.S. Bankruptcy Court
Rm 1340, Russell Federal Bldg
75 Ted Turner Dr SW
Atlanta, Georgia 30303

Office of the U.S. Trustee
Room 362, Russell Federal Bldg
75 Spring Street, SW
Atlanta, Georgia 30303




                                               2
